 26DECISIONS OF NATIONALLABOR RELATIONS BOARDSeymour Transfer,Inc.andDrivers,Warehouse andDairy Employees,Local No. 75, affiliated with theInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica.Case 30-CA-859October 10, 1969DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSFANNING ANDJENKINSOn March 12, 1969, Trial Examiner Herzel H. E.Plaine issued his Decision in this proceeding, findingthat Respondent had engaged in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecisionHe further found thatRespondent had not engaged in certain other unfairlaborpracticesandrecommended that suchallegationsbe dismissed. Thereafter, the GeneralCounsel and the Charging Party filed exceptions tothe Trial Examiner's Decision and supporting briefs.Respondent filed a brief in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the NationalRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andhereby orders that Respondent, Seymour Transfer,Inc.,Green Bay,Wisconsin, its officers, agents;successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.in affirming the Trial Examiner'sdismissal of the refusal to bargainallegation,we find,inaccordancewith the Trial Examiner, thatRespondent's solitary violation of Sec 8(a)(1) did not preclude the holdingof a free and fair election,and hold therefore that a bargaining order is notwarranted under the facts here presentN L R B vGisse!PackingCompany,395 U S 575TRIAL EXAMINER'S DECISIONHERZEL H. E. PLANE, Trial Examiner This is aproceeding charging the Respondent with violations ofSection 8(a)(1) and (5) of the National Labor RelationsAct (the Act). Complaint was issued September 10, 1968,on a charge by the Union (the Charging Party) filed withthe Board on July 24, 1968.The complaint alleges that since June 21, 1968, theUnion represented a majority of Respondent's employeesand asked Respondent (on a proposed showing ofauthorization cards) for recognition and bargaining, thatRespondent refused, on and since June 27, and insteadengaged in a course of conduct to destroy the Union'sstatus as bargaining representative, by promise of benefitsto employees to dissuade support of the Union and byinterrogating employees concerning their union sympathiesalleges that some of the employees went on strike on June26, 1968, because of Respondent's refusal to bargain andthat the strike has been prolonged by Respondent's unfairlabor practices.The Respondent by its answer entered a general denialof any wrongdoing.The case was tried on October 8, 1968, at Green Bay,Wisconsin Counsel for all three parties have filed briefsUpon the entire record of the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACTIJURISDICTIONRespondent is aWisconsincorporationwith itsprincipalofficeand place of business in Seymour,Wisconsin, and terminals in several other locations inWisconsin, where it is engaged, as a link in the interstatecartage of freight throughout the states of Wisconsin andIllinois, as a motor common carrierAnnually,Respondent receives revenues in excess of$500,000 for the transportation of freight includingrevenues in excess of $50,000 for services performed ininterlining arrangements with other interstate carriersRespondent is engaged, as it admits, in commercewithin the meaning of Section 2(6) and (7) of the Act.The Union is a labor organization within the meaningof Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA Background and IssuesRespondent is a corporate motor carrier in whic'h theonly stockowners, in almost equal shares, are the sixHuettl brothers. The brothers participate actively in thebusiness, three as officers, and three as dispatcher, rateclerk, and truckdriver, respectively Brother Ivo, president,manages the Green Bay terminal but also works with theothermen on the dock and occasionally handles trucks;brother Francis, vice president, is in charge of the garageandmechanics;andbrotherGerald(orGerry),secretary-treasurer, is located in the headquarters andoffice at Seymour, Wisconsin, and is general manager ofthebusiness,handling the finance, books, and otheradministrative work. In addition, two sons of PresidentNo Huettl and one son of Vice President Francis Huettlare employed as truckdrivers.179NLRB No. 5 SEYMOUR TRANSFER, INC.Typically, in the past on matters relating to pay andotheremployeebenefits,thebrothershadmetapproximately annually with the group of employeescomprising (less than 20) truckdrivers, dockmen, andmechanics, and reached agreement on the pay and benefitscale to be applicable thereafter. In the February 1968meeting, the employees, who were then being paid $2 50per hour for an 11-hour day including lunch hour, or$27.50 per day, plus 15 cents per hour for 40 hours, or $6per week, toward retirement, had agreed to a temporarycessationof the retirement pay in order to help thecompany financially, on the understanding that the matterof pay and benefits would be reexamined at a mid-yearmeeting.In June 1968, Respondent had a unit of 19 employees(truckdrivers, dockmen, and mechanics) if the three sonsof the corporate stockowners and officers were included,or a unit of 16 employees if the three sons were excluded.In addition to the question of eligibility of the three sons,there was also a question as to the inclusion in the unit ofone of the 16 other employees who was not actuallyworking in June 1968. He had suffered a heart attack onthe job in late 1967, had apparently recovered and appliedto be put back to work in April 1968, but was not fullymedically certified until late August and returned to workin September, when he was taken ill again and diedOn June 20-21, 1968, the Union organized a group ofRespondent'semployeesbyobtainingninesignedauthorization cards and made a written demand upon theRespondent for recognition (on a proffered card check)and for a bargaining meeting on June 25. The demandwas received by Respondent on June 24. Respondent'slawyer replied to the Union first by telephone on June 25,then by letter, dated June 27 received by the Union June28, taking the position that the Union did not represent amajority of the claimed unit and declining, therefore, tomeet and bargain. The unit claimed in the demand did notexpresslyexclude sons of the corporate owners andofficers as does the complaintImmediatelyfollowingthediscussionwiththeRespondent's lawyer, the union representatives called astrike to obtain recognition and, on June 26, eight of thenine employees who had signed union authorization cardswent on strike and picketed with signs calling attention toRespondent's alleged refusal to bargain. After 3 days ofthe strike and picketing, three of the strikers returned towork. The remaining five strikers have continued with thestrike and picketing.Meantime, on June 29, Respondent went ahead withthe supposed continuation of the February 1968 meetingwith employees. The meeting was scheduled and posted atthe request of the employees' elected spokesman beforethe Union demand for recognition was made The strikersdid not attendTwo theories of liability, which would lead to abargaining order against Respondent, have been projectedTheGeneralCounsel contends that Respondent'srefusal to recognize and bargain with the Union was abad-faith refusal, because, it is said, following the demandfor recognition Respondent sought to destroy the Union'smajority by engaging in alleged serious Section 8(a)(1)violations- claimed promises of benefits at the June 29meeting and later, and alleged coercive interrogation of anemployee; and because Respondent knew in the first 3days of the strike that a majority of its employees (8strikers out of a claimed unit of 15 employees) openlypreferred the Union.'27In contrast to the General Counsel, the Charging Partywould not pursue an inquiry into the employer's "goodfaith" or "bad faith" motivation for declining recognition,but rather would examine the nature of the employer'sconduct to determine whether it would have the effect ofinhibiting the exercise of a free choice by the employees ifarepresentationelectionwere to be held If theemployer's conduct would have this effect (and theCharging Party contends Respondent's conduct followingthedemand for recognition reached that seriousproportion), the employee authorization cards, argues theCharging Party, rather than a Board-supervised election,become the best index of employee feeling, and abargaining order (resting on a majority showing of 9 cardsin a unit of 16 employees) would be the means of givingeffect to employee self-determination.Both the General Counsel and the Charging Party askthat the strike be determined to be an unfair laborpractice strike, and the Charging Party further requeststhat the strikers be held entitled to reinstatement to theirjobs on demandThe Respondent contends that it had a good-faithdoubt that the Union had a majority when it demandedrecognition; indeed, that the Union's 9 authorizations didnot constitute amajorityof a claimed unit of 19employees, counting as regular employees the 3 sons (ofthe 2 substantial stockholders and corporate officers) towhom, it is argued, the rule of theScandiacase, fn 1,supra,should not apply, and counting the incapacitatedemployee who eventually returned to work. Moreover,Respondent denies that it made any promises of benefitsat the June 29 meeting or later, or that it engaged inunlawful interrogation, thatwould constitute 8(a)(1)violations and impugn its claim of good faith doubt of theUnion's majority statusB. The Demand For and Refusal of Recognition1.The authorization cardsFrom the testimony of Union Respresentative DonaldTilkens, and employeesWilliam Van den Langenberg,MelvinKuske, and Rollin Kleist, it appears that theUnion organized a group of Respondent's employees at ameeting attended by I1 of the employees at the home ofemployee Robert Letter, the night of June 20, 1968 Thediscussionwas principally a comparison of the Union'stypical contract provisions for wages and benefits with thewages and benefits earned by Respondent's employees.According to Union Respresentative Tilkens "a couple offellows" talked against joining the Union because theythought the company could not afford it and would haveto close its doors, but others were for going ahead. As aresult, 8 of the 11 employees present signed authorizationcards,'whichwere in the form of application formembership in the Union and designation of the Union asrepresentative for collective bargaining. Tilkens witnessedthe completion and signing of the eight cards (G.C.Exhs. 5A through H).'The Charging Party did not join in this latter argument since in its viewthe 8 strikers were not a majority of what it conceded to be a unit of 16employees,counting as the 16th the incapacitated employee who had notyet been put back to work,but excluding(as did the General Counsel) the3 sons of 2 of the corporate officers and substantial stockholders, under theauthority ofFoam RubberCity 2 of Florida.Incd/b/a Scandia,167NLRB No 81'Two of thethree,who were present at the meeting but did not signauthorization cards, were employeesWilliam Van den Langenberg and 28DECISIONS OF NATIONAL LABOR RELATIONS BOARD'That same night, Employee Kleist called employeeVernon Dretsow (who was on vacation) and told himabout the meeting and signing of the cards Next day,June 21, Kleist took a card to Dreisow's home, had himcomplete and sign it, and delivered the completed card tothe union hall the same day (G C Exh 4).'At the organization meeting the night of June 20,Union Representative Tilkens and a colleague, who waspresent, indicated that they would ask the board of thelocalfora reduction in the $75 initiation fee as aconcession for the newly organized group of workers. Thetalkwas in terms of $40 Ultimately in early July theUnion set the fee at $11 ($5 plus one month's dues $6),according to employee Kleist and Local 75's PresidentMelvin Blohowiak The offer of waiver and the waiver ofpartof the union initiation fees was a legitimateorganizationaltechnique,thatisnotregardedasimproperly affecting the freedom of choice of employeesin a representation election,Dit-M Co , inc ,163 NLRBNo 147, or in signing union authorization cards,Amalgamated Clothing Workers (Edro Corporation) vN L R B ,345 F 2d 264, 268 (C A2);Fabricators, Inc ,168 NLRB No 21 (TXD)Thus the evidence clearly established that the Unionhad in hand by June 21 nine valid employeeauthorizations. Union Representative Tilkens testified thattheUnion has had no requests to return any of theauthorization cards to the employees, and, specifically,employee Dreisow testified that he has not asked for thereturn of his card even though he left the picket lineFriday evening, June 28 (after 3 days of picketing), andreturned to work Monday, July I2The demandOn Friday, June 21, the Union sent a letter (G C Exh2) to Respondent's President No Huettl, stipulated tohave been received by him on Monday, June 24 Theletterdemanded recognition of the Union as therepresentative for collective bargaining designated by amajority of a unit of Respondent's employees comprisingthe transfer and truckdrivers, dockmen, and mechanics,proffered a check of the authorization cards by a neutralperson to verify the majority status, and requested ameeting to negotiate a contract for the morning of June25Melvin Kuske, both of whom testified at the trial,see infra'Before signing the card,either in the telephone conversationof June 20or in the meeting of the two men on June 21, employee Dreisow askedemployee Kleist"if the majority had signed"Kleist said yes, and thatDreisow could save himself$30 or $40 (by signing now - the referencebeing to the reduction in initiation fees discussed at the meeting)Respondent made no contention that reference to "majority" constitutedfraud or coercion in the obtaining of employee Dreisow's signatureWhileeight cards were actually one less than a majority of the unit(as foundinfra)"[s]uch puffing does not vitiate the cards unless the comments [thata majority had already signed] were a means of coercing employees to signcards out of a fear of majority reprisal,"Amalgamated Clothing Workersof America(Sagamore Shirt Co)vN L R B,365U S 898, 908(C A D C ),IT T Semi-Conductors,Inc, 165 NLRB No 98The specified unit excluded office and clerical employees,part-timeemployees,bus drivers, guards, watchmen and supervisors,but theexclusionmade no reference (as later appeared in the complaint) toexcluding the sons of corporate owners and officers(G C Exh 2) Therewere three such sons,employed as truckdrivers and dockmen3.The refusal to recognizeOn the day following receipt of the Union's demandletter,Respondent did not appear at the meeting requestedinthe letter (Tuesdaymorning, June 25) Instead,according to Union President Blohowiak, Respondent'slawyer Trowbridge called Union Representative Carter toacknowledge receipt of the demand and say thatRespondent would not attend, and followed up with aletterdated June 27, directed to Union RepresentativeCarter, referring to their conversation and saying thatTrowbridge had carefully checked and it would appearthattheUnion did not represent the majority ofRespondent'semployees in the claimed unit and,therefore, declined to meet with the Union (G C Exh 3)The letter apparently was written after Respondent'slawyer sought and received a tally from President NoHuettl on the question of majority, as described underheading Finfra,and see in particular note 21 The Unionreceived this letter on June 284 The strike for recognitionWithout waiting for any written response, followingLawyer Trowbridge's telephone call on June 25, the unionrepresentatives got in touch with some of the employees,according to Union President Blohowiak, and on thefollowing day, June 26, at 6 a m , eight of the nine menwho had signed authorization cards went on strike andpicketedRespondent.'Thepicketscarriedsignsannouncing"Seymour Transfer Lines on Strike, Membersof Local 75," and "Seymour Transfer Lines Refuses toBargain withMembers of Local 75." Because it wascustomary for Respondent's employees to report in at theprincipal office in Seymour (about 18 miles west of GreenBay) and then fan out as required to the several terminalsatGreen Bay, Appleton, and Stevens Point, the picketsapparently also assembled at and picketed Respondent'spremises at Seymour, and then split up into groups someof which picketed at the various terminalsAccording to Union President Blowhowiak, on June 28,in response to Lawyer Trowbridge's letter (G C Exh 3),theUnion by letter renewed its demand for recognitionand bargaining, calling attention to the visible support ofa "substantial majority of eligible employees in the unit"in addition to proffering the card check again (C P. Exh2)Respondent made no reply to this second demandC The Unit and Majority StatusOn June 24, when Respondent received the Union'sdemand for recognition and bargaining, Respondent had amaximum complement of 19 employees classified astruckdrivers, dockmen, and mechanics (excluding any ofthe 6 corporate stock owners, the Huettl brothers, one ofwhom Bernard Huettl, is and was a truckdriver). There isno dispute that fifteen of the nineteen employees wereeligiblefor inclusion in the collective bargaining unitsought by the Union The dispute centers on the eligibilityof the three truckdriver-dockmen sons of two of thecorporate stockowners and officers, and on a fourth thenincapacitated truckdriver'The eight men were employees Hintz,Kleist,Letter, Roskom, Woodke,Peotter,Hammel, and Dreisow The latter three picketed for three days,June 26-28 (Wednesday through Friday)and returned to work Monday,July 1 The remaining five have continued to strike and picket The ninthcard signer,who did not go on strike,was employee Socha SEYMOUR TRANSFER, INC.29IExclusion of sons of corporate owners and officersLarry andTimothyHuettl are the sons of President NoHuettl, and Robert Huettl is the son of Vice PresidentFrancis Huettl Larry is age28, Timothyand Robert areboth between age 22 and23.The twofathers,No andFrancis,alongwith their four brothers,Gerald, Joe,Ervin, and Bernard, own the 100 shares of Respondent'sstock in approximately equal amounts(the first four have17 shares each,the latter two have 16 shares each) and allsixbrothersaremembers of the board of directors.According to President No Huettl in major decisions(such as whether to recognize a union)all six brothersparticipateIn day-to-day business four of the brothers,have supervisory responsibilities-Brother Ivo, aspresident,manages the Green Bay terminal,although heworks alongside the men on the dock and occasionallydrives a truck, brother Francis, as vice president, is incharge of the garage and maintenance mechanics,brotherGerald(or Gerry),as secretary-treasurer,is in charge offinance,records,and the office at the Seymourheadquarters,and is regarded as general manager, andbrother Joe is the dispatcher.Brothers Ervin and Bernardare rate clerk and truckdriver,respectivelyThe three sons of PresidentNo and VicePresidentFrancis,according to Secretary-TreasurerGerry,areregular employees who drive trucks,work on the dock,and take their turn on trips without preference over otheremployees(Robert also did some truck maintenancework)The sons are paid at the same rateof pay ($2.50per hour)as other employees,except sonTimothy whohas not worked long enough to reach full scale (andreceives $1 90 per hour),and work the same days andhours, 7 a m to 6 p m , including some Saturday hours,with the privilege of quitting early, as may otheremployees,if the day'swork is complete and no otherwork is pending The three sons do not appear to enjoyany special status as a result of their relationship to thecorporate owners and officersThe Board recently held inFoam RubberCity 2 ofFloridaincd/b/a Scandia,167NLRBNo 81, thatchildren of individuals who have substantial stock interestsin closely held corporations are ineligible to be included inemployee bargaining units, even though such children maynot enjoy special status as a result of the parent-childrelationship,on the ground that children of principals ofclosely held corporations have a community of interestmore closely identified with management than with theirfellow employees"Hence the three employee sons, Larry,Timothy,and Robert Huettl,must be excluded from thebargaining unit of employees as sons of substantial stockowners,directors,andofficersinacloselyheldcorporation,since the evidence established that theirfathers own a one-sixth interest each(and together withtheirunclesown all)of the Respondent'sstock andparticipate,as directors and officers,in the major as wellas the day-to-day decision making of the corporation.This was a changein the policyor interpretation that the Board hadadhered to for the previousfourteen years, over which period it had heldthat the mere relationship without a showing of special status wasinsufficient to justifyexclusion of the relative from the bargaining unit,Goetrl etat,d/b/aInternationalMetal ProductsCo .107NLRB 65,AmericanSteelBuck Corp ,107 NLRB 554 (1953)InScandiathe Boardreinstatedapre-1953 interpretation that familyrelationship to theemployer's owners or officers was in itself sufficient ground for exclusionfrom the employee unit,P A Mueller andSons, Inc,105NLRB 552,and overruledInternationalMetal Products and AmericanSteelBuck,supra,and the Board noted its disagreementwith the United States Court2. Inclusion of incapacitated employeeThe incapacitated employee was Orville Fiestadt, whohad driven trucks for Respondent regularly since 1936 or1937 (he was with Respondent even earlier then 1936 for abrief period)He suffered a heart attack and had to ceaseworkinginNovember1967,accordingtoSecretary-Treasurer Gerald Huettl, then applied to be putback to work in April 1968, but did not get medicalclearance that would comply with ICC requirement untilAugust 26, 1968 (see C P Exh. 3), was put back to workin September 1968, and died after working approximatelya week He was 62 or 63 years old at the time of hisdeathWhile employee FiestadtwasnotpaidbyRespondent(anddidnotreceiveanyworkmen'scompensation) from the time of his first illness until hereturned to work in September 1968, his ledger sheet inRespondent's payroll book was retained throughout andRespondent continued to pay his health insurance,accordingtoSecretary-TreasurerGeraldHuettl.Employee Fiestadt was back on his feet by early 1968and, said Gerald Huettl, after applying to be returned towork in April 1968 was sent by Respondent several timesto doctors for physical examinations and came to theSeymour officeweekly to report on his progressAccording to President No Huettl and employee Van denLangenberg, employee Fiestadt attended the employees'meeting with the employer on June 29, 1968, dealt withunder SectionD, infra 'The recited circumstances support the testimony ofGerald and No Huettl that Fiestadt's employment was notterminated during his illness and incapacity to work, andthat he was wanted and expected to resume work as soonasheobtained the doctor's clearance 8Ithereforeconclude that employee Fiestadt was part of the unit ofemployees at the time of the Union's demand forrecognition.'3Size of unit and majority statusAs a result of these resolutions of eligibility, it appearsthatwhen the Respondent received the Union's demandfor recognition and bargaining on June 24, 1968,10 theunit sought comprised sixteen employeesof Appeals for the Sixth Circuit, which has adopted theview that theBoard has no discretionto exclude children ofthe principalsof corporateemployers in the absenceof affirmative evidence ofspecial status,Uyeda vBrooks.365 F 2d 326, 329-330 (C A 6), citingand relying uponCherrinCorp v N L R B,349 F 2d 1001, 1004-05 (C A 6), cert denied 382 U S981'The Charging Party as wellas the Respondent agreed, in theirbriefs,that Fiestadt was an employeeat the time of the demand,only GeneralCounsel argued otherwise, though conceding the questionwas not freefrom doubt'While Respondentdid not have the formality of a sickleavesystem, therule stated inTrailmobile Division,Pullman IncvN L R B.379 F 2d419, 423 (C A 5), accepted in 167 NLRB No 77, appears applicable,namely, "an employee on leave of absence generally continues to beregarded as an employee unless it can be establishedby overt action orobjectiveevidence thatthe employmentrelationship has been severed,"citing and relying on cases such asOtarionListener Corp,124 NLRB880, 881'SeeTube DistributorsCo Inc,112NLRB 296, 297, where anemployee, kept from workingfor a yearas the resultof a heart attack, butconsideredby the employertobe on sick leave and claiming to berecoveredand expecting to returntowork,was held eligible in anemployee election"The time ofreceipt of the demand is the date for determiningmajoritystatus,N LR B v Security Plating Co.356 F 2d 725, 727 (C A 9) 30DECISIONSOF NATIONALLABOR RELATIONS BOARDAs indicated, of the 16 employees, 9 had given theUnion valid authorizations to represent them, hence theUnion had a 9 to 7 majority.D June 29 Employee-Employer Meeting and AllegedPromise of BenefitsTwo of the employees who attended the meeting ofemployees on the night of June 20, 1968, at employeeRobertLetter'shome,butdidnotsignunionauthorization cards or join in the strike, wereWilliamVan den Langenberg and Melvin Kuske, both of whomtestified at the call of the General Counsel and ChargingParty, respectivelyAccording to employee Van den Langenberg, severalmonths before June 20, in February 1968, the employeesattended a company meeting with the employer, whichwas typical of similar meetings, held approximatelyannually,on call of the men in agreement with theemployerThesemeetingswere called by the electedpresident or spokesman of the employees for the year,agreeing with the employer on a date, testified employeeVan den Langenberg. He said he had attended four suchmeetings in the 5 years he was with the Respondent.According to Secretary-Treasurer Gerald Huettl, it was atsuch periodic meetings of employees and officers that payraises and (in the February meeting) a pay decrease, hadbeen agreed upon, and, according to President No Huettl,at such meetings agreements affecting wages and workingconditions would be hammered out, although he said, notall past meetings had ended with changes madeAt the February 1968 meeting, according to employeeVan den Langenberg, Secretary-Treasurer Gerald Huettlsaid that the company had had a rough winter and askedif the men would agree to suspension of the 15 cents perhour payment the company was making into the pensionfund. This was actually a pay cut, said employee Van denLangenberg, since the company was putting the 15 centsper hour for the first forty hours each employee workedper week, or $6 per week, into a bank account under apension plan for the employees, hence the pay of $2.65 perhour on the first 40 hours was being reduced to a straight$2.50 for all hoursAccording to employee Van den Langenberg the menwent along with the proposal. No date was provided forresumingthe15-centpensionpayment,butSecretary-Treasurer GeraldHuettl said there would beanothermeetingbefore"schoolstarted"(meaningmidsummer or before September, as Van den Langenbergsaid he understood it), or in midseason, according toemployee Kuske, to consider whether the pension paymentcould be resumedOn approximately June 18, 1968, according toemployee Kuske, who was the employee spokesman forthe year (1968), he went to see Secretary-Treasurer GeraldHuettl to ask for a meeting date, the next availableSaturday, "to pick up where we left off" at the FebruarymeetingEmployee Kuske said he did not discuss thepension or any other proposal in asking for the date, andhe had not been instructed by the men to talk to Huettlon June 18 but figured it was time for a company meetingbecause work was greater and things were going good. Ameeting date was agreed upon with Gerald Huettl forSaturday morning, June 29, and employee Kuske said heposted a meeting notice late Friday night, June 21, at thetimeclock where the men punch in. Employee Van denLangenberg said that next Monday morning, June 24,when he punched in he saw and read the meeting notice,signed by employee KuskeItwas usual, said employee Kuske, for the employeestomeet prior to the company meeting and he assumedthat the meeting at employee Robert Letter's home, thenight of June 20, would be that meeting but it turned outto be a meeting under union auspices There was no othermeeting between June 20 and June 29, testified Kuske,and he arrived at proposals he made at the June 29company meeting by talking to a few of the men in themeantime about ideas that were mainly his own. He didnot discuss his proposals beforehand, or the nature ofwhat he was going to take up, with Secretary-TreasurerGerry Huettl, further testified employee Kuske, the onlydiscussion he had with Gerry Huettl, after agreeing on thedate, occurred after the strike and picketing began onJune 26, when Gerry asked if the meeting was still goingto be held on June 29 and Kuske said yes Gerald Huettl'stestimony was to the same effect, and when employeeKuske told him that the Saturday meeting was goingforward, said Huettl, he understood that management wasasked to attend notwithstanding the strike was going onAccording to employee Kuske, all of the employees,including the strikers, had notice of the meeting, whichwas posted at the timeclock several days before the strikebegan, and he did not invite the Union to the meetingbecause the meeting was for the employees. He did notrecalldiscussing his proposals with any of the strikers.Secretary-Treasurer Gerald Huettl testified that there wasno special invitation to anyone, the strikers had the sameaccess to the bulletin board notice as did the other drivers,and he did not invite the Union because as he analyzed itthe Union was not representative of the employees.PresidentNo Huettl testified that following posting ofthemeeting notice on June 21 and before going forwardwith the meeting of June 29, after the strike began June26, he asked the company lawyer's advice and was told ifthemeeting accorded with past practice the companycould continue past practice and he did not have to invitethe Union if it had not been invited before He was alsoadvised, as he told the employees in the meeting, that theRespondentcouldmake no commitments to theemployees at the risk of being guilty of an unfair laborpracticeEmployee Van den Langenberg and the two corporateofficers- No and Gerald Huettl - gave the principalaccounts of the company meeting with the employees onthemorning of June 29. Their accounts are not verydifferent, except as to the order in which people spoke,from which difference General Counsel and the ChargingParty evoke a greater significance than I perceive, whenthe total testimony of the three is considered "The June 29 meeting began about 8 a m and ran for 2to 2 1/2 hoursAttending were six, possibly all seven,12 ofthe employees who had not signed union authorizationcards (including employee Fiestadt who died in September1968), plus employee Socha who had signed a card, two ofthe three employee sons, Timothy and Robert Huettl, andfive of the six Huettl brothers. It does not appear thatany of the strikers were present.However, in the courseof the meeting, according to Secretary-Treasurer GeraldHuettl,employeeHammel, who had been picketing,"The differencesin testimony were of a not unexpected kind whenseveral witnesses attempt to reconstructwhat occurredand was said in agroupmeeting, anddo not reflect on the credibility of any of theparticipant witnesses, see also fn 18 and20,infra"The six employeeswere Van dan Langenberg,Kuske, Baehler, Klarner,Sherman, and Fiestadt,the seventh,not mentioned,was employee Frank SEYMOUR TRANSFER, INC.telephoned and asked if the meeting was on and could hecome.GeraldHuettl said it was up to HammelEmployee Hammel then said that he had talked it overwithemployeeDreisow (also picketing, though onvacation that week) and they were thinking of comingback to work although hesitant to cross the picket lineSecretary-Treasurer Huettl said he told employee Hammelthere was no change in their status and he would not stopthem from returning but would telephone back.He didtelephone back, after checking with the company lawyerand satisfying himself that he was not committing anyviolation of law by authorizing the employees' returnEmployee Dreisow also made a similar call that morningto Secretary-Treasurer Huettl and was similarly told therewas no changein his statusWhile employees Hammel,Dreisow, and Peotter (also on the picket line in the first 3days of the strike) returned to work the followingMonday, July 1, there was no evidence indicating thatthey attended the Saturday morning meeting.PresidentNo Huettl presided and was presentthroughoutthemeetingSecretary-TreasurerGeraldHuettl and some of the other Huettl brothers were in andout of the meeting and hence not present throughoutAccording to employee Van den Langenberg,PresidentNo Huettl opened the meeting, referred to the unionproblem andsaidthat anything brought up or suggestedwould be tentative, that changes could not be made untilthe union problem was settled. Secretary-Treasurer GerryHuettl said the company could not get in touch with themen on strike, they would have to call in on their own ifthey wanted to come back to work Employee Mel Kuskemade a proposal on pay raises, saying that since the unionpeople claimed to be getting over $3 per hour, heproposed putting the employees over the "$3 hump" bypunching out for the presently paid for lunch hour,spreading the $2 50 now paid for the lunch hour over theten working hours at 25 cents per hour, thereby makingthe current wage for working hours $2.75 per hour,"further increasing the current wage by an additional 20centsperhour,and restoring the previous pensionpayment of 15 cents per hour for the first 40 hours.AccordingtoemployeeVandenLangenberg,Secretary-Treasurer Gerald Huettl responded, saying thatwhile the company was not financially well situated hewould go along with what was proposed, that he felt itwas necessary to give what the men needed and wanted tostay in businessand get the union problem settled "Atthat point," said employee Van den Langenberg, PresidentNo Huettl did not object to what Gerry Huettl said anddid not sayhis statementwas tentative, further "at thatpoint" Gerry Huettl did not make a statement that whathe said was tentative, according to Van den LangenbergHowever, employee Van den Langenberg also furthertestified that the men were told that what was discussed atthemeetingwas tentative and that nothing could bechanged, and that neither No nor Gerald Huettl made anypromises,and,saidVan den Langenberg, nothingaffecting the pay has been changed.BrothersNo and Gerald Huettl testified that it wasPresidentNo who madethe initialreply to employeeKuske's proposal for revising the wage scale, and said,"Boys, before you go anyplace and make any demands,we have a labor dispute out here and I want it fully"Employee Kuske explained that this portion of his proposal was not atrue increase but merely a restatement of the hourly rate for time worked($2 75 per hour or $27 50 for 10 working hours per day,in place of $2 50per hour which was also $27 50 for the I 1-hour day)to make the rate lookbetter31understood at this time that we will not give you any raiseor make any changes in your pay setup until after thissituation has been straightened out..Ifwe do, it'sgoing to be an unfair labor practice against us." Headded,No said, that after "this thing" was over if themen wanted to meet with them again they would take upthe demands of the men at that time, but "at this timethere will be no raises or anything given."'Brother Gerald Huettl testified that he also made astatement at the meeting to the effect that "things lookedfavorable but there could be no decision one way or theother and it would still have to be abided by what wedetermined after the settlement of our labor dispute "When asked by counsel, why bother to have a meetingat all since it was clear there could be no commitments,PresidentNo Huettl's reply was, if the employees wantedameeting we were glad to meet with them anytime as inthe past, that all such meetings had not ended with achange in wages or working conditions although it was inthiskindofmeeting that past changes had beenhammered out, and that management did not know inadvance what the meeting was called forConclusionWhether or not Secretary-Treasurer Gerald Huettl'swords to the men at the meeting (be it, going along withwhat the men proposed, according to employee Van denLangenberg, or, that things looked favorable, as GeraldHuettl phrased it) constituted a promise of benefits todissuade them from going over to or supporting the Uniondepends in good measure upon whether one disassociatesthe words inferring promise from, or considers them in,the context of the entire meetingWhile it appears thatsome of the employees, particularly employee spokesmanKuske,went into the meeting hoping to extractcommitments, it is also apparent that the Huettls were, atthispoint,early in the labor controversy, carefullyconsulting and following the advice of their counsel andavoiding the making of any employer commitments Inthe context of all that transpired at the meeting, evenemployeeVan den Langenberg, who was the onlyemployee that testified on this subject,1s did not regardwhat he heard Secretary-Treasurer Gerald Huettl say as apromise of wage and benefits increase. A few of thewords, by themselves, strayed close to the line of promise,but,again in context, the tenor of it all was that theHuettls weren't saying no to the proposals but they alsoweren't saying yes 16Inmy view, the General Counsel has not sustained theburden of proving a violation of the Act in connectionwith the June 29 meeting."PresidentNo Huettl testifiedthat,at the meeting,changes in runs ofsome of the truckers were made by mutual agreement,but indicated thatthe changes meant more work for the individual ("increasing drops")without any increase in paid hours In view of the fact that Respondent didnot hire any replacements for the striking employees,the route adjustmentspresumably were a temporary expedient and could hardly be classed as abenefit (or promise of one)to the employees who continued to work"Employee Kuske, who was present throughout the meeting and madethe employee proposals, and who testified at the call of the ChargingParty,was not asked anythingby the ChargingParty or GeneralCounselabout his presentation and the responses of the Huettls at the June 29meeting It is a fair inference that what he might have said, if asked, wouldnot have strengthened the case against the Respondent"I do not view the manner of participation of management in themeeting as approaching the "brinkmanship"practiced and condemned inWarsauSteelCorp v N L R B,377 F 2d 369, 372 (C A 7, 1967) 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDE July 30 Promise of BenefitsAs reflected in the testimony of striking employeesGerald Hintz and Robert Letter, with the continuance ofthe strike into July and thereafter, following its start onJune 26, tempers on both sides began to heat up asevidenced by harsh exchange of words (for example,between striking employee Letter and PresidentNoHuettl) and by hostile, provocative acts (for example,deliberate parking of striking employee Hintz's campertruck in front of an interlining trailer on the public streettopreventhook-upwithRespondent's tractor, andforcibleremovalofthecamperbyRespondent)Additionally, hard feelings were undoubtedly engenderedinRespondent by conduct of the Union in its attempts toconstraininterliningtrucking companies from continuingbusiness with the Respondent, as described in the decisionof Trial Examiner Lieberman,Drivers,Warehouse andDairyEmployees,LocalNo 75, (Seymour Transfer,Inc ),176 NLRB No. 69."On July 30, which was the first regular pay day afterthe June 29 employer-employee meeting (Respondent useda monthly payroll), employee Van den Langenberg pickedup his paycheck from Secretary-Treasurer Gerald Huettl.Employee Van den Langenberg testified that he noted,silently,that the "raise that was talked about in themeeting of June 29 was not on the check . . but whenGerry handed it to me he said it would be retroactive tothe first of July..[w]hen the union problems weresettled."Secretary-TreasurerGeraldHuettl did not deny theincident or what was attributed to him.' SConclusionItseems to me that on July 30 Secretary-TreasurerGerald Huettl clearly violated Section 8(a)(1) of the Actby promising a retroactive pay raise to employee Van denLangenberg, apparently to influence him in holding firmthe position he had taken against support of the Union,N L R B v Exchange Parts Co ,375 U.S 405, 409-41019F Interrogationof EmployeeThe testimony of employee Van den Langenberg andPresidentNo Huettl shows that shortly after the strikebegan President Huettl elicited Van den Langenberg's helpin identifying the employees for and against the Union inorder to assist the Respondent's lawyer in determiningwhether the Union had a majority of the employees.30"Respondent(who was the Charging Party in the cited case)filed itscharge against the Union on July 31, 1968"Apart from reconcilable differences in testimony(see also fn 20), therewere no material conflicts that raised credibility issues between the Huettlsand employees who testified, and, of course the credibility of employeeVan den Langenberg,who was in the vulnerable position of a currentemployee testifying(at this point)adversely to his employer,was entitledto added support,GeorgiaRugMill.131NLRB 1304, 1305, fn2,WirtzvB A CSteel Co, 312 F 2d 14, 16 (C A 4)"I have considered that perhaps the July 30 promise to employee Vanen Langenberg was also evidence of an earlier general promise to all ofthe employees at the June 29 meeting,piscussed under headingD, supra,buthave concluded otherwise,becauseof the wide difference incircumsyances and the intervening events in the lapse of time By July 30the relative calm, and careful conduct, of the first days of the strike haddisappeared,conflict had flared, and yhe evident restraint upon theemployer of his lawyer'sadvice in June was not as evident on July 30when, it seems,Secretary-Treasurer Huettl put caution aside in his attemptto hit back at the UnionAccording to employee Van den Langenberg, whileeating lunch in the presence of President No Huettl, Ivo'stwo sons, employees Timothy and Larry Huettl, andemployeeKuske,PresidentNo showed Van denLangenberg a piece of scratch paper on which No hadlisted the employees for and against the Union EmployeeVan den Langenberg testified that No said that his lawyerneeded the names and asked if they were the right names,and Van den Langenberg told No he agreed with thelistingexcept for employee Alvin Socha who, thoughworking, had signed a union authorization card.PresidentNo Huettl testified that employee Van denLangenberg told him, after the strike began, that he hadbeen at the meeting with the union representatives where agroup of the employees signed cards, that he (Ivo) knew(as a result) that Van den Langenberg and Kuske had notsigned, and that as No prepared the list at the noon lunchsolicitinghelp from Van den Langenberg, the latterbrought up the names of those who had signed However,saidPresidentHuettl, the main criteria was whether aman was working or striking, and he did not recall Vanden Langenberg's doubts about employee Al Socha inview of the fact that Socha was working, but did recallVan den Langenberg saying he didn't think the Union hadamajority. PresidentHuettl said he reported what hethought the tally was to his lawyer."ConclusionBoth the General Counsel and Charging Party haveassumed that the June 27 querying of employee Van denLangenbergbyPresidentHuettlwasaStruksnesConstructionCo ,165NLRB No 102, typepolling ofemployees and therefore a violationof the Actbecausetherewas no secret ballot and no assurances againstreprisal.Iam not persuaded that the inquiry of employee Vanden Langenberg,who had volunteered what his views andknowledge were, was such a poll, or that a violationoccurred in the circumstances of obtaining his assistancein ascertaining the validity of the Union's claimRather,Respondent'sactionappeared to be a spontaneousresponse to the Union claim of majority and to thesimultaneous union inspired strike to reinforce the claim,N L R Bv.Larry Faul Oldsmobile Co,316 F 2d 595,597 (C A. 7),andwasnotconductedwithanyharrassment or threat of reprisal or as part of a countercampaign against the Union.There was no history of"Employee Van den Langenberg's testimony erroneously indicates thiswas July 10 I agree with the Charging Party that the total sense of thetestimony makes it inescapable that the incident took place,as PresidentHuettl's testimony indicated,right after the strike began on June 26, mostlikely on Thursday, June 27, and no later than Friday, June 28"On the matterof the tally,which is of greater significance on thequestionof the employer's good faith doubt of the Union's majorityinfra,President Huettl said he arrived at a first assessment of ten(corrected toeleven)against and eight for the Union, since he counted as against theUnion the eight nonstrikers-employeesKuske,Van den Langenberg,Baehler,Klarner, Frank, Sherman, Fiestadt, and Socha-and the threeemployee sons of corporate officers and owners - Larry, Tim, and BobbyHeuttlOf the eight mdn counted for the Union, President Heuttl said,there wend some doubts about emNoyee Hammel who had begun with thestrikers but came back to work Monday,July 1, and employee Dreisowwho was on vacation,but wa(reported picketing, and who also came backto work July I In this connection it was noted under secB, supra,thatemployee Dreisow was not at the union organizing meeting, and signed anauthorization card in the presence of only employee Letter, so thatemployeeVan den Cangehberg had no first hand information, orapparently any at that time, on Dreisow's signing SEYMOUR TRANSFER, INC33employer antiunion conduct or employer violation ofemployee rightsMoreover, there was no systematic orother polling of the employees which would call forballoting, secret or otherwise Interrogation which fallsshort of interference with or coercion of employees is notunlawful,Blue Flash Express, Inc ,109 NLRB 591, 593.Hence this solitary interrogation of one employee,concerning information that he volunteered having, toassist the employer in ascertaining the validity of theUnion's claim, of which purpose the employee was fullyaware, was not made under circumstances that could beregarded as coercive or interfering The absence of expressassurance that there would be no reprisal was hardlypertinent to the employee asked or to the question put tohim, but if it were it seems to me, as was held inLarryFaul Oldsmobilecase,supra,316 F 2d at 598, that thefailure to give such assurance "is one of the circumstancesto be considered but not to the exclusion of all others "32 Iwould conclude here, as the court did there, that all of thecircumstances surrounding the interrogation showed "thatRespondent's sole purpose was to ascertain the validity ofthe union's claim " Respondent did not violate Section8(a)(I)initsquestioningofemployeeVan denLangenbergG Conclusionre 8(a) (5) and (1)Based upon employee authorizations the Union had acardmajority of one (nine out of a unit of sixteenemployees)when its demand for recognition andbargainingwas received by Respondent on June 24However, Respondent's reply to the Union's June 24demand and to the almost simultaneous strike forrecognition, embodied in Respondent's lawyer's letter ofJune 27, was a reasonably grounded questioning of theUnion's claim of a majority In the circumstances of itsmaking, the reply was an expression in good faith ofRespondent's doubt that the Union represented a majorityof the unit of employees.Not more than 6 days expired between the time theUnion started its solicitation and when the Respondent,not unionized and with no antiunion history, experiencedthe union inspired strike for recognition. There was noevidence thatRespondent even knew the Union hadsoliciteditsemployees untilRespondent received thedemand for recognition and a bargaining meeting lessthan 2 days before the strike for recognition began 23Respondent did not stall or unduly delay in replying totheUnion's demand for recognition and bargainingIndeed Respondent's lawyer made oral acknowledgementof receipt of the demand on the following day, June 25,and, based upon President Huettl's tally, replied in writingon the third day (June 27) following receipt of thedemand, expressing Respondent's view that the Union did"Recently, theEighth Circuit, inN L R BvBerggren& Sons, 606F 2d 239, fn 9, (C A 8),inexpressing its approval of the Board'sStruksnesstandards for determining the legalityof employer polls ofemployees, and particularlythe requirementof employerassurancesagainst reprisals,noted thedifferencebetween the case before it of asystematic polling, where each and all of the Struksnes safeguards shouldapply, and a case such as theLarry FaulOldsmobilecase,supra,wheretherewas no systematic polling but only isolated instances of informalquestioning and where the absence of the assurance against reprisal wasnot a fatal infirmity in all the circumstances, compatible with the teachingofBlue Flash, supra""The good faith of the Companymust be viewed in the light of therapiditywith which theevents developed"N L R B v Bedford-NugentCorp , 317 F 2d 861, 865 (C A 7)not represent a majority of the employees in the claimedunitRespondent had observed eight of the unit employeespicketing at the start of the strike for recognition, but alsohad observed that (excluding the three drivers who weresons of the corporate owners and officers, No and FrancisHuettl)24 the other 8 employees in the unit of 16 remainedatworkInsofarasRespondentwas informed byemployee Van den Langenberg, who was a nonstriker andapparentlyRespondent'sonlysourceofemployeeinformation on the subject of signed authorization cards,Respondent knew of only eight card signers, but thepositionof one (employee Socha) was in doubt, inRespondent's viewb since Socha had not joined thestrikersThe employee who, unknown to employee Vanden Langenberg, signed a ninth card, employee Dreisowbwas on vacation when he signed and when the strikebegan, and Respondent regarded his position as in doubt,though he initially was reported to be one of the eightemployee pickets but (along with two others) came backto work after the third day of the strikeRespondent committed no unfair labor practices eitherbefore or in a substantial period following the demand forrecognition,andRespondent's conduct in that time,including its dealing with the demand itself, could not becharacterized as indicating a rejection of the collectivebargaining principle or a desire to gain time to underminethe Union, or as preventing the holding of a fair election(if the parties had asked for one),Arthur F Derse etcandWilder MfgCo, 173 NLRB No 30.25There was one act of misconduct on Respondent's part,the promise of a retroactive pay raise to one of thenonstrikers, on July 30, more than a month after thedemand for recognitionWhile in some circumstancessuch later occurring misconduct might be considered, withother facts, to provide insight into antiunion motivation in"Respondentalso,mistakenly, included thesethree ineligible sons (seefn6, supra)initscomputation of the size of the unit and calculation ofeven a greater number(II)against unionizationWhile the Union'sdemand was not as sharp in itsexclusions,aswas thelater complaintwhich expresslyexcluded sonsof the corporateowners andofficers, thedemand wasnot deficientin describingthe appropriateunit, and thoughRespondentmay have actedin good faith in including the three ineligiblesons in the unit, such good faith mistake as to the legal situation was notadditional support for its defense of good-faith doubt of the Union'smajoritySee,N L R B vBardahl OilCompany,399 F 2d 365, 368-370(C A 8) As statedinBardahl,supra,370, In 6, "wherethe disputerelatesonly to the size of theunit, and notas to which 'unit' the union has inmind, the companymust risk unfair practice chargesifitisprovenwrong ""TheDersecase, while parallel in many respects,is an even harder caseon the factsthan the instantcase It involved ademand for recognition ona card showing and examination of I I authorization cards in a unit of 18employeesby an officerand generalmanagerof a family ownedcorporation,who deferred a reply to theUnion on the ground that all ofcompany officers would provide it This responsebrought on an almostsimultaneous recognitionstrike and picketing bythe II card signers plus 2more on thefollowing dayEntertaining an erroneousbelief thatthe unitcomprised30 employees,Respondent gavetheUnion no reply and hiredcounsel whoprovidedno answerto the Union's renewed requests forbargainingThe Trial Examiner found a bad-faith refusalto recognize, inviolation of Sec 8(a)(5), based upon the company's knowledge that theUnion had a card majority and a majoritypicketing forrecognition (factswhich are absent in the instantcase)Without overturning these underlyingfindings of facts, the Board nonetheless reversed the findingof a bad-faithrefusal to recognize on the groundthat the record did not preponderantlyestablish Respondent'sbad faithin refusing to recognize the Union becausetherewas"no showing whatsoeverthatRespondenthad rejected thecollective-bargainingprinciple orengaged in any interference, restraint, orcoercion ofemployeesto underminethe Union Nordoes the record showthatRespondent has engaged in any other conduct which would preventthe holding of a fair election " 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDearlier conduct,26 the cicumstances here have indicatedthat the July 30 act of misconduct was a reaction not tothe demand for recognition but to the intervening hostileacts of the Union and its supporters, inconsistent with theinitialpeacefuldemand and peaceful picketing forrecognitionOf course, the misconduct of Respondentmay not be excused, but it was separate both in time andcircumstances from the demand for recognition, and, asan isolated and solitary violation of Section 8(a)(1), hasnot vitiated Respondent's otherwise established claim of alawfullymotivated refusal to recognize and bargain withtheUnion,Grafton Boat Co Inc,173 NLRB No 150,Hammond and Irving, Inc,154NLRB 1071, 1073,Hercules Packing Corp ,163 NLRB No 35Accordingly, I conclude that the General Counsel hasnot sustained his burden of proving that Respondent'srefusal to bargain violated Section 8(a)(5).Iam also of the view that it would be sheer speculationtofind that the solitary violation of Section 8(a)(1),comprising the promise of benefit on July 30 to oneemployee who had not signed a union authorization cardor joined the strikers, precluded the holding of a fairelection, if one were to be held There is no evidence thatthe employer'smisconduct on July 30 dissipated theunion's card majority or caused attrition of support bythose on strike Absent an 8(a)(5) violation, I would findit"difficult to conclude that in this case [Respondent'ssolitary unfair labor practice] required a recognition orderasopposed to the more democratic remedy of anelection."Pulleyv.N L R B,395F.2d870,878,(C.A 6);27 and seeN L R.B. v. Better Val-U Stores ofMansfield,601 F.2d 691, 495-696 (C.A 2).Likewise, it is highly improbable that the isolated act of8(a)(l)misconduct on July 30, directly affecting onenonstriking employee, converted the strike into an unfairlabor practice strike or prolonged it as suchIwill recommend an appropriate remedy for the 8(a)(1)violation committed on July 30, 1968, and dismissal of thebalance of the complaintIII.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section II,above, occurring in connection with the operations of theRespondent described in section 1, above, have a close,intimate,and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing the free nowthereofUpon the basis of the foregoing facts and upon theentire record in the case, I make the followingCONCLUSIONS OF LAWIThe Respondent is an employer within the meaningof Section 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act TheUnion is a labor organization within the meaning ofSection 2(5) of the Act2By attempting to interfere with and coerce employeesin the exercise of their rights under Section 7 of the Actwith a promise of retroactive benefits, as approximatelyallegedinparagraph6(c)ofthecomplaint,theRespondent has engaged in an unfair labor practice withinthemeaning of Section 8(a)(l) of the Act The unfairlabor practice affects commerce within the meaning ofSection 2(6) and (7) of the Act3The allegations of paragraphs 6(a), 6(b), 10, and 12of the complaint have not been established and should bedismissedRECOMMENDED ORDERUpon the basis of the foregoing facts and conclusionsof lawb and upon the entire record in this proceeding, Irecommend thatRespondent,itsofficers,agents,successors, and assigns, shallICease and desist from promising retroactive or otherwage increases and benefits to employees to discouragetheir support of the Union2Take the following affirmative action which isnecessary to effectuate the policies of the Act(a) Post in the Respondent's headquarters in Seymour,Wisconsin, and in its terminals in Green Bay, Appleton,and Stevens Point,Wisconsin, copies of the attachednotice marked "Appendix "28 Immediately upon receipt ofthe copies of said notice, to be furnished by the RegionalDirector forRegion 13 (Milwaukee,Wisconsin), theRespondent shall cause the copies to be signed by one ofitsauthorized representatives and posted, the postedcopies to be maintained for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material(b)Notify the Regional Director for Region 13, inwriting,within 20 days from the receipt of this Decision,what steps the Respondent has taken to comply herewith 29IV. THE REMEDYHaving found that Respondent has engaged in an unfairlabor practice in violation of Section 8(a)(1) of the Act, Ishall recommend that it cease and desist therefrom andtake certain affirmative action which will effectuate thepolicies of the Act"See,AngwellCurtainCo v N L R B,192 F 2d 899, 903 (C A 7)"Note,N L R B vPriced-LessDiscountFoods,Inc , 605 F 2d 67,(C A 6), reaffirming the principle, applied inPulley,of using sparingly thebargaining order as a remedy for violations of Sec 8(a)(l), carrying with itrecognition of the union, because "particularly dangerous where it mayhave the effect of imposing a union on employees contrary to their actualwishes", but approving the remedy where (as in that case) the employerhad significantly dissipated the Union's majority, by 8(a)(I) violations afterunion request for recognition, and had prevented the holding of a fairelection"In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced in a United States Court ofAppeals, the words "a Decree of the United States Court of AppealsEnforcing an Order" shall be substituted for the words "a Decision andOrder ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to a Decision and RecommendedOrder of aTrialExaminer of the NationalLaborRelations Board SEYMOUR TRANSFER, INC.35and in order to effectuate the policies of the NationalLabor Relations Act, as amended, we hereby notify ouremployees thatAfter a trial, in which all sides had the opportunity topresent their evidence, theNationalLabor RelationsBoard found that we violated the Act in one respect, andhas told us to post this notice and to keep our word aboutwhat we say in this noticeWE WILL NOT promise you retroactive or other wageincreases and benefits for the purpose of discouragingyour support of the Union.You are free to become or remain, or to refrain frombecoming or remaining, members of Drivers, Warehouseand Dairy Employees, Local Union No 75, affiliated withthe International Brotherhood of Teamsters, Chauffeurs,Warehousemen and HelpersofAmerica,or any otherlabor union.SEYMOUR TRANSFER, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Second FloorCommerce Building, 744 North 6th Street, Milwaukee,Wisconsin 53202, Telephone 272-3861